 



Exhibit 10.4
IDERA PHARMACEUTICALS, INC.
Restricted Stock Agreement

         
Name of Recipient:
 
 
 
   
Number of shares of restricted common stock awarded:
 
 
 
   
Grant Date:
 
 

     Idera Pharmaceuticals, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2005 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement. Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

            IDERA PHARMACEUTICALS, INC.
      By:           Name:           Title:        

Accepted and Agreed:


 
[insert name of recipient]

 



--------------------------------------------------------------------------------



 



IDERA PHARMACEUTICALS, INC.
Restricted Stock Agreement
     The terms and conditions of the award of shares of restricted common stock
of the Company (the “Restricted Shares”) made to the Recipient, as set forth on
the cover page of this Agreement, are as follows:
     1.    Issuance of Restricted Shares.
             (a) The Restricted Shares are issued to the Recipient, effective as
of the Grant Date (as set forth on the cover page of this Agreement), in
consideration of employment services rendered and to be rendered by the
Recipient to the Company.
             (b) As promptly as practicable following the Grant Date, the
Company shall issue one or more certificates in the name of the Recipient for
the Restricted Shares. Such certificate(s) shall initially be held on behalf of
the Recipient by the Secretary of the Company. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Secretary shall, if requested
by the Recipient, deliver to the Recipient a certificate representing the vested
Restricted Shares. The Recipient agrees that the Restricted Shares shall be
subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.
     2.    Vesting Schedule.
     Unless otherwise provided in this Agreement or the Plan, the Restricted
Shares shall vest in accordance with the following vesting schedule: ___% of the
total number of Restricted Shares shall vest on the first anniversary of the
Grant Date and ___% of the total number of Restricted Shares shall vest at the
end of each successive ___-month period following the first anniversary of the
Grant Date, through and including the ___anniversary of the Grant Date. Any
fractional number of Restricted Shares resulting from the application of the
foregoing percentages shall be rounded down to the nearest whole number of
Restricted Shares.
     3.    Forfeiture of Unvested Restricted Shares Upon Employment Termination.
     In the event that the Recipient ceases to be an Eligible Participant (as
defined below) for any reason or no reason, with or without cause, all of the
Restricted Shares that are unvested as of the time of such employment
termination shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Recipient, effective as of such
termination of employment. The Recipient hereby authorizes the Company to take
any actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Recipient shall promptly execute and deliver the
same to the Company. The Recipient shall have no further rights with respect to
any Restricted Shares that are so forfeited. If the Recipient is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer

 



--------------------------------------------------------------------------------



 



to employment with such subsidiary. For purposes hereof, an “Eligible
Participant” means an employee, director or officer of, or a consultant or
advisor to, the Company.
     4.    Restrictions on Transfer.
     The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Recipient may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.
     5.    Restrictive Legends.
     All certificates representing Restricted Shares shall have affixed thereto
a legend in substantially the following form, in addition to any other legends
that may be required under applicable law:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
     6.    Rights as a Shareholder.
     Except as otherwise provided in this Agreement, for so long as the
Recipient is the registered owner of the Restricted Shares, the Recipient shall
have all rights as a shareholder with respect to the Restricted Shares, whether
vested or unvested, including, without limitation, any rights to receive
dividends and distributions with respect to the Restricted Shares and to vote
the Restricted Shares and act in respect of the Restricted Shares at any meeting
of shareholders. Recipient will be entitled to all ordinary cash dividends paid
with respect to the Restricted Shares. If any dividends or distribution are paid
in shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forefeitability as the
shares

-2-



--------------------------------------------------------------------------------



 



of Restricted Stock with respect to which they were paid. Each dividend payment
will be made no later than the end of the calendar year in which the dividends
are paid to shareholders of that class of stock or, if later, the 15th day of
the third month following the date the dividends are paid to shareholders of
that class of stock.
     7.    Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.
     8.    Tax Matters.
             (a) Acknowledgments; Section 83(b) Election. The Recipient
acknowledges that he or she is responsible for obtaining the advice of the
Recipient’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Shares. The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares. The Recipient acknowledges
that he or she has been informed of the availability of making an election under
Section 83(b) of the Internal Revenue Code, as amended, with respect to the
issuance of the Restricted Shares and that the Recipient has decided not to file
a Section 83(b) election.
             (b) Withholding. The Recipient acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Recipient any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the Restricted Shares. On each
date on which Restricted Shares vest, the Company shall deliver written notice
to the Recipient of the amount of withholding taxes due with respect to the
vesting of the Restricted Shares that vest on such date; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). The Recipient shall satisfy such tax
withholding obligations by making a cash payment to the Company on the date of
vesting of the Restricted Shares, in the amount of the Company’s withholding
obligation in connection with the vesting of such Restricted Shares. The
Recipient may, at the option of the Recipient, satisfy such tax withholding
obligations by transferring to the Company, on each date on which Restricted
Shares vest under this Agreement, such number of Restricted Shares that vest on
such date as have a fair market value (calculated using the last reported sale
price of the common stock of the Company on the American Stock Exchange on the
trading date immediately prior to such vesting

-3-



--------------------------------------------------------------------------------



 



date) equal to the amount of the Company’s tax withholding obligation in
connection with the vesting of such Restricted Shares. To effect such delivery
of Restricted Shares, the Recipient hereby authorizes the Company to take any
actions necessary or appropriate to cancel any certificate(s) representing such
Restricted Shares and transfer ownership of such Restricted Shares to the
Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company.
     9.    Miscellaneous.
             (a) No Right to Continued Employment. The Recipient acknowledges
and agrees that, notwithstanding the fact that the vesting of the Restricted
Shares is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Recipient any rights with respect to continued
employment by the Company.
             (b) Governing Law. This Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws provisions.
             (c) Recipient’s Acknowledgments. The Recipient acknowledges that he
or she has read this Agreement, has received and read the Plan, and understands
the terms and conditions of this Agreement and the Plan.

-4-